Name: 96/218/EC: Commission Decision of 8 March 1996 amending for the second time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  health
 Date Published: 1996-03-21

 Avis juridique important|31996D021896/218/EC: Commission Decision of 8 March 1996 amending for the second time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) Official Journal L 072 , 21/03/1996 P. 0039 - 0039COMMISSION DECISION of 8 March 1996 amending for the second time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (96/218/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 5 thereof,Whereas Denmark, by Commission Decision 93/74/EEC (3), is recognized as an approved continental and coastal zone for fish with regard to infectious haematopoietic necrosis (IHN) and, partly, as an approved continental and coastal zone with regard to viral haemorrhagic septicaemia (VHS);Whereas Denmark, by letter dated 22 May 1995, has submitted to the Commission the appropriate justifications for extending the approved zone with regard to VHS;Whereas, after scrutiny, these justifications allow extension of the approved zone as far as VHS is concerned to include the Ãrum Ã catchment area;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Decision 93/74/EEC, 'Ãrum Ã ` is added to the first column.Article 2 This Decision is addressed to the Member States.Done at Brussels, 8 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 27, 4. 2. 1993, p. 35.